197 F.2d 518
STOKES et al.v.COMMISSIONER OF INTERNAL REVENUE.
No. 13200.
United States Court of Appeals Fifth Circuit.
June 18, 1952.

Murray F. Cleveland, C. Ellis Henican, New Orleans, La., for petitioners.
Robert M. Weston, Ellis N. Slack, Helen Goodner, Louise Foster, Sp. Assts. to the Atty. Gen., Theron Lamar Caudle, Asst. Atty. Gen., Charles Oliphant, Chief Counsel, Rollin H. T. Ransue, Sp. Atty., Bureau of Internal Revenue, Washington, D. C., for respondent.
Before HUTCHESON, Chief Judge, and RUSSELL, and RIVES, Circuit Judges.
RIVES, Circuit Judge.


1
After careful consideration of the record, and of the briefs and arguments, we are of opinion that the decision should be affirmed for the reasons adequately stated in the opinion of the Tax Court.


2
The taxpayers showed that they furnished whatever was required for the support of their two grandchildren not provided out of the allotment received by the children's mother of $72.00 per month, subsequently increased to $100.00 per month. The Tax Court held that, without further evidence, the taxpayers had failed to sustain the burden of proving that they furnished more than half of the amount expended for the support of those children. That holding is not inconsistent with the estimate of the Commissioner, approved by the Tax Court, that the taxpayers should be charged with $75.00 per week as cash withdrawals from the business for living expenses. Out of that $75.00 per week had to come not only the living expenses of taxpayers, but also their contributions to the support of their two grandchildren. We cannot say that the Tax Court was clearly wrong in holding that such contributions were not proved to be more than half of the grandchildren's support.

The decision of the Tax Court is therefore

3
Affirmed.